Case 3:15-cv-00295-JHM-CHL Document 85 Filed 06/27/19 Page 1 of 2 PageID #: 1028




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION



 ROBERT RAY REED                              )
                                              )
               Plaintiff,                     )
 v.                                           ) CIVIL ACTION NO. 3:15-cv-295-JHM
                                              )
 GULF COAST ENTERPRISES, ET AL.               )
                                              )
               Defendant,                     )


                              AGREED ORDER OF DISMISSAL

        Plaintiff and Defendants Gulf Coast Enterprises and The Ginn Group having resolved

 their respective claims, and the Court being sufficiently advised, IT IS HEREBY ORDERED as

 follows,

        1.     That all of Plaintiff’s claims against the Defendants be, and hereby are,

 DISMISSED, with prejudice.

        2.     Each party is to bear their own respective costs, expenses and attorney fees.

        This is a final and appealable Order, and there being no just cause for delay.

        ENTERED this _______ day of _________________, 2019.


                                              _______________________________________
                                              JUDGE, UNITED STATES DISTRICT COURT
Case 3:15-cv-00295-JHM-CHL Document 85 Filed 06/27/19 Page 2 of 2 PageID #: 1029




 HAVE SEEN AND AGREED TO:


 /s/ Samuel G. Hayward
 Samuel G. Hayward, Esq.
 Samuel G. “Chip” Hayward, Jr.
 ADAMS HAYWARD & WELSH
 4036 Preston Highway
 Louisville, KY 40213
 samuelghayward@hotmail.com
 Counsel for Plaintiff


 /s/ Craig L. Johnson
 Craig L. Johnson
 STEPTOE & JOHNSON, PLLC
 700 N. Hurstbourne Parkway, Suite 115
 Louisville, KY 40222
 Counsel for Defendant, Gulf Coast Enterprises

 /s/ Sean Ragland
 Sean Ragland
 PHILLIPS PARKER ORBESON & ARNETT
 716 West Main Street, Suite 300
 Louisville, KY 40202
 Counsel for The Ginn Group, Inc.




                                                 2
